DETAILED ACTION
This Office action is regarding Applicant's claims filed 27 May 2020 to a prior Office action.  Claims 2-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 2-20 are allowed, as presented on 27 May 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 2, 11 and 20, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 2, 11 and 20 of:
“for each structured content set: 
determining, for the structured content set, whether one or more candidate queries exist for the structured content set; 
for each structured content set for which one or more candidate queries exists: determining, for each candidate query, whether the candidate query defines at least one value of an attribute and a term that matches an attribute of the structured content set; 
based on determining the candidate query includes defines at least one value of an attribute and a term that matches an attribute description of the structured content set, generating a query template for the structured content set”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/30/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161